DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 508 (see [0075).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities: 
In [0066], “observed intermediate feature value time series D3” should be --observed intermediate feature value time series D2
In [0070], “observed intermediate feature value time series D3” should be --observed intermediate feature value time series D2-- to be correct a typo (see lines 4-5).
In [0082], “an intermediate feature value time series D3” should be -- an intermediate feature value time series D2-- to be correct a typo (see lines 1-2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, it recites “wherein the predetermined processing is processing of restoring, on the basis of third signals obtained by removing the second signals from the first signals, the removed second signals as fourth signals, and comparing the second signals removed from the first signals with the fourth signals” (emphasis added). It appears that the same second signals that are removed from the first signals are restored or put back as fourth signals. That is, the fourth signals are exactly the same as the second signals. However, this is against the disclosure of the application, where the fourth signals are predicted signals of the second signals (i.e., “predicts the intermediate feature value time series D2, and outputs an intermediate feature value time series prediction value D4.” See [0014] and FIG. 1).  For examination purpose, the “restoring” is interpreted as --predicting--.

5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	Regarding claim 1, it recites a “device” in the preamble, but fails to claim any structural elements of the device. It is unclear what structural elements are included in the device.
	For examination purpose, the Office only examines the claimed limitations without considering the structural elements. Note that claim 9 is not rejected under 112(b) because it recites the structural elements.

	Regarding claim 8, it recites “wherein the first signals are time series data of feature quantities for each frame.” The limitation “each frame” is too broad without boundary. For examination purpose, it is assumed to be --for each of a plurality of frames-- (see specification [0024]).

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations “wherein the predetermined region is a region of a predetermined time period that is centered on a center of a time axis of the first signals and extends frontward and rearward.” These limitations are recited at a high level of generality that they can be about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. Note that the first signals derived from vibration acquired from the object is merely an indication of data source.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Consequently, the claim is directed to a judicial exception without significantly more. 

Similarly, claim 10 recites the limitations “calculating a feature value time series of the acquired input signal; calculating a post-deletion feature value time series obtained by removing an intermediate feature value time series from the calculated 

Dependent claims 2-9 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Invitation to Participate in DSMER Pilot Program
7.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 4, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ITO et al. (WO 2021024351A1; machine translation provided; hereinafter “ITO”).

	Regarding claim 1, ITO teaches an abnormal noise detection device (i.e., “an abnormality detection device”; see Abstract) that detects an abnormality of an object (see BACKGROUND-ART for the detection on an automobile or other objects), 
wherein an abnormality of the object is detected (i.e., “The abnormality determination unit 220 determines whether an abnormality has occurred in the second section based on the acquired abnormality degree”; see translation p. 6, bottom half; “acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data which is the actual data of the second section in the time series data”) by performing predetermined processing on second signals in a predetermined region (i.e., “The data of 

	Regarding claim 4, ITO further teaches:
wherein the predetermined region includes, in a case where a state of the object changes (i.e., abnormality), either a signal immediately before the change in state or a signal immediately after the change in state (i.e., “the range indicated by the arrow in FIG. 9 (A) is the section in which the abnormality should be detected”; see translation p. 7, the last paragraph through p. 10, ¶ 1 and FIG. 9(A)).

	Regarding claim 5, ITO further teaches:
wherein the predetermined processing is processing of restoring, on the basis of third signals obtained by removing the second signals from the first signals, the removed second signals as fourth signals (i.e., “when based on the first section data which is data of the first section D .sub.k-L is a partial section of the sequence data, a part of the time series data after the first section D .sub.k-L The data of the second section .sub.Dk , which is an interval, is predicted”), and comparing the second signals removed from the first signals with the fourth signals (i.e., “acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data 

	Regarding claim 7, ITO further teaches:
wherein the object generates, as a signal derived from the vibration, a sound signal or a vibration signal that temporally changes with a change in state (i.e., “The present invention handles time-series data related to vibration acquired by an in-vehicle sensor as typical time-series data. However, the time-series data whose feature pattern can change with the passage of time is not limited to the time-series data related to vibration acquired by the in-vehicle sensor”; see BACKGROUND-ART).

	Regarding claim 8, ITO further teaches:
wherein the first signals are time series data of feature quantities for each frame (i.e., “Similar to the explanation of the candidate 2 using FIG. 3, the time series data x (i) is divided into M + N-1 sections, and the sections D .sub.1 , D .sub.2 , ..., D .sub.k having the time series data as elements. , ..., and .sub.D K. The klth section .sub.DkL is the first section (past section), and the kth section .sub.Dk is the second section (current section).”; see translation p. 4, ¶ 5).

	Regarding claim 9
a feature value time series calculation unit that calculates a feature value time series of input signals derived from vibration acquired from the object as the first signals (i.e., “The dynamic feature pattern is a feature pattern relating to the periodic vibration and the damping rate of the periodic vibration”; see translation p. 4, ¶ 4; note that the “feature value time series calculation unit” is implied by the resulting dynamic feature pattern; ; “Time-series data x (i) is input”; see translation p. 7, ¶ 4); 
an intermediate feature value time series exclusion unit (i.e., “a first acquisition unit 110”) that calculates third signals that are a post-deletion feature value time series obtained (i.e., “The first acquisition unit 110, when the first section (last section) is a partial section of the series data to obtain a dynamic characteristic pattern of the first section from D .sub.k-L”) by removing, from the calculated first signals, the second signals (i.e., “the second section .sub.Dk”) that are an intermediate feature value time series existing in the predetermined region (see translation p. 7, ¶ 4; note that selecting the first section from the combined first and second sections of the dynamic feature pattern time-series is equivalent to an act of removing the second section); 
an intermediate feature value time series mapping prediction unit (i.e., “Prediction unit 120”) that uses the third signals as an input to learn a mapping that predicts the second signals, and outputs fourth signals that are a predicted intermediate feature value time series (i.e., “Prediction unit 120, when based on the first section data which is data of the first section 
an abnormality detection unit (i.e., “abnormality determination unit 220”) that detects an abnormality of the object (i.e., “determines whether an abnormality has occurred in the second section based on the acquired abnormality degree”; see translation p. 6, bottom half) on the basis of an error between the second signals and the fourth signals (i.e., “The abnormality degree acquisition unit 130 acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data which is the actual data of the second section in the time series data” see translation p. 7, ¶ 4).

	Regarding claim 10, ITO teaches an abnormality detection method of detecting an abnormality of an object (see Abstract) by a computer (see translation p. 8 regarding computer program), the method comprising: 
acquiring an input signal derived from vibration acquired from the object (i.e., “vibration acquired by an in-vehicle sensor as typical time-series data”; see translation p. 1, the last paragraph through p. 2, the first paragraph); 
calculating a feature value time series of the acquired input signal (i.e., “The dynamic feature pattern is a feature pattern relating to the periodic 
calculating a post-deletion feature value time series obtained by removing an intermediate feature value time series from the calculated feature value time series (i.e., “The first acquisition unit 110, when the first section (last section) is a partial section of the series data to obtain a dynamic characteristic pattern of the first section from D .sub.k-L”; see translation p. 7, ¶ 4; note that selecting the first section from the combined first and second sections of the dynamic feature pattern time-series is equivalent to an act of removing the second section); 
learning a mapping that predicts the intermediate feature value time series by using the post-deletion feature value time series as an input, and outputting the predicted intermediate feature value time series (i.e., “Prediction unit 120, when based on the first section data which is data of the first section D .sub.k-L is a partial section of the sequence data, a part of the time series data after the first section D .sub.k-L The data of the second section .sub.Dk , which is an interval, is predicted, and the predicted second section data is obtained”; see translation p. 7, ¶ 4); and 
detecting an abnormality of the object (i.e., “determines whether an abnormality has occurred in the second section based on the acquired abnormality degree”; see translation p. 6, bottom half) on the basis of an error between the intermediate feature value time series and the predicted intermediate feature value time series (i.e., “The abnormality degree .

9.	Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABE (JP 2012251851 A; cited in IDS).

	Regarding claim 1, ABE teaches an abnormal noise detection device that detects an abnormality of an object (i.e., “abnormal sound diagnostic apparatus”; see [0006]), 
wherein an abnormality of the object is detected by performing predetermined processing on second signals in a predetermined region (i.e., “extracting a region… the time frequency distribution included in the extraction region”) among first signals derived from vibration acquired from the object (i.e., “capturing waveform data of sound or vibration generated by the device to be inspected, and time-frequency analysis of the above waveform data … a time-frequency distribution”; see [0006]).

	Regarding claim 6, ABE further teaches:
wherein the predetermined processing is processing of weighting the second signals among the first signals (i.e., “selects the optimum area candidate from the area candidates 10”; see [0013]; in an alternative 

	Regarding claim 7, ABE further teaches:
wherein the object generates, as a signal derived from the vibration, a sound signal or a vibration signal that temporally changes with a change in state (i.e., “capturing waveform data of sound or vibration generated by the device to be inspected”; see [0006]).

	Regarding claim 8, ABE further teaches:
wherein the first signals are time series data of feature quantities for each frame (i.e., “time-frequency analysis of the above waveform data, with one axis as the time axis and the other axis”; see [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ABE.

	Regarding claim 2, ABE teaches the preceding linking claim(s). 
	ABE does not explicitly disclose:
wherein the predetermined region is a region of a predetermined time period that is centered on a center of a time axis of the first signals and extends frontward and rearward. 
	But ABE further teaches:
wherein abnormal noise is generated in a region of a predetermined time period that is centered on a center of a time axis of the first signals and extends frontward and rearward (see [0010]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include, as a region of inspection, a region around known potential noise events, such as at the top-turning point of an elevator or when a counterweight passes by the elevator, such that the predetermined region is a region of a predetermined time period that is centered on a center of a time axis of the first signals and extends frontward and rearward, as claimed. The motivation would be to ensure that known data regions of potential noise events be inspected, in additional to inspecting the optimum area candidate (selected based on the degree of condensation; see [0013]).


claim 3, ABE teaches the preceding linking claim(s).
	ABE does not explicitly disclose:
wherein the predetermined region is a region of a predetermined rate that is centered on a center of an entire time length of the first signals and extends frontward and rearward.
	But ABE further teaches:
wherein abnormal noise is generated in a region of a predetermined time period that is centered on a center of a time axis of the first signals and extends frontward and rearward (see [0010]).
	Note that a time period of data samples can be represented by the number of samples (i.e., predetermined rate), as it is well-known in the art of data sampling.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include, as a region of inspection, a region around known potential noise events, such as at the top-turning point of an elevator or when a counterweight passes by the elevator, such that the predetermined region is a region of a predetermined rate that is centered on a center of an entire time length of the first signals and extends frontward and rearward, as claimed. The motivation would be to ensure that known data regions of potential noise events be inspected, in additional to inspecting the optimum area candidate (selected based on the degree of condensation; see [0013]).

	Regarding claim 4, ABE teaches the preceding linking claim(s).
	ABE does not explicitly disclose:
wherein the predetermined region includes, in a case where a state of the object changes, either a signal immediately before the change in state or a signal immediately after the change in state.
	But ABE further teaches:
wherein abnormal noise is generated in a region around a change in state, such as top-turning or counterweigh passing by (see [0010]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include, as a region of inspection, a region around known changes of state, such as at the top-turning point of an elevator or when a counterweight passes by the elevator, such that the predetermined region includes, in a case where a state of the object changes, either a signal immediately before the change in state or a signal immediately after the change in state, as claimed. The motivation would be to ensure that known data regions of potential noise events (i.e., changes of state) be inspected, in additional to inspecting the optimum area candidate (selected based on the degree of condensation; see [0013]).

Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	TANIMURA et al. (JP H08278815 A) teaches an abnormality monitor device, involving estimating value of a time series data by a chaos inference and comparing the estimated value with a measured value to detect the presence or absence of the abnormality.

	TANAKA et al. (US 20190286117 A1) teaches a failure prediction support method, involving acquiring actual machine time series data being time series data relating to control of an apparatus and simulation time series data being time series data relating to control of the simulated apparatus, and detecting a difference between the actual machine time series data and the simulation time series data; and determining whether or not the difference satisfies a condition predetermined in relation to an abnormality in the actual machine time series data.
	NAKABAYASHI et al. (US 20210223765 A1) teaches a malfunction detection method, involving cutting out data from the acquired device data based on predetermined conditions; extracting a feature vector from the cut-out device data; generating a model of the feature vector based on analyzing the extracted feature vector; and computing a degree of deviation between a feature vector of newly acquired device data and the model of the feature vector.
	Oh et al. (“Residual Error Based Anomaly Detection Using Auto-Encoder in SMD Machine Sound” Sensors 2018, 18, 1308) teaches a method for anomaly detection, involving pre-processing audio data using spectrograms through a Short-Time Fourier .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN C KUAN/Primary Examiner, Art Unit 2857